Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/19 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-18, the phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 1-18, multiple terms are used in the claims to describe the same claimed element.  Only a single claim term may be used to describe a single claimed element.  The claims require correction such that only a single term is used to describe the same claimed element.  
	At least claims 3, 4, 7, 14, 15 and 18 recite the term “and/or”, which is indefinite. Examiner suggests all claims reciting “and/or” be amended to recite proper group language and to delete the term “and/or” from the claims.  For example, “at least one selected from the group consisting of A, B and C” or “at least one of A, B or C”.  
	Furthermore, multiple claims recite improper Markush group language.  Claims reciting Markush group language should be amended to recite “selected from the group consisting of”.
	Claim 4 recites “the second binder is a binder”, which contains improper antecedent basis.  The claims recite “a first binder” and “a second binder”.  Thus, “a binder” is indefinite.  See also claim 15.
	Claim 5 recites “the silicon-carbon paste”, which lacks proper antecedent basis in the claims.  See also claim 16.
	Claim 6 recites “to raw material of the silicon capsule powder”, which is indefinite because it is unclear what “raw material” encompasses.  In addition, claim 6 recites “to the carbonaceous paste”, which is indefinite.  See also claim 17.
	Claim 9 recites “a core” and “an outer shell”, which lack proper antecedent basis.  Examiner suggests “the core” and “the outer shell”.  In addition, “the silicon-carbon paste” lacks proper antecedent basis.  Furthermore, the last three lines of claim 11 should recite “negative electrode” instead of “anode” to provide proper antecedent basis in the claim.
	Claim 10 recites “a lithium ion battery electrode slice”, which is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al., US 2016/0172665 A1.
	Zhou teaches a negative electrode includes an active material. The active material includes a silicon-based core and a two-dimensional, layered mesoporous carbon coating in continuous contact with the silicon-based core. The two-dimensional, layered mesoporous carbon coating is capable of expanding and contracting with the silicon-based core. The negative electrode also includes a binder.  See at least Figures 1 and 2.  Figure 2 shows the silicon(12)-carbon coated(14) composite active material 10 of the negative electrode layer 11 applied to a current collector 20.  The negative electrode layer 11 further includes binder 16 and conductive filler 18.  The conductive filler 18 may be a high surface area carbon, such as acetylene black (i.e., carbon black). Other examples of suitable conductive fillers 18 include graphene, graphite, carbon nanotubes, and/or carbon nanofibers. In yet another example, a combination of conductive fillers 18 is used, such as carbon black and carbon nanofibers [0035].
	In examples of preparing the negative electrode 11, the active material 10 is mixed with other negative electrode components to form a dispersion or slurry. Examples of the other negative electrode components may include the binder 16 and the conductive filler 18 [0032].  The binders may be CMC or sodium alginate [0033].  The dispersing agent may be water.  The silicon particles may be nanoparticles or microparticles [0021].  In an example, the dispersion/slurry includes the polar aprotic solvent, the binder 16, the active material(s) 10, and, in some instances, the conductive filler 18. The amount of polar aprotic solvent that is included in the dispersion/slurry will depend upon the concentration of the binder 16 solution and the amount of binder solution used in the slurry. Copper iodide may be added as a catalyst [0024].
In one example of the dispersion/slurry, the amount of the active material 10 ranges from about 70 wt % to about 95 wt % (based on total solid wt % of the dispersion/slurry), the amount of the conductive filler 18 ranges from about 0 wt % to about 30 wt % (based on total solid wt % of the dispersion/slurry), and the amount of the binder 16 ranges from about 5 wt % to about 30 wt % (based on total solid wt % of the dispersion/slurry) [0036].  Zhou discloses lithium ion batteries.  
Thus the claims are anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727